The facts found by the court below, must be conclusive against the theory upon which the plaintiff, in his complaint, bases his claim to relief. That theory is that the *Page 373 
six city lots in Brooklyn was subject to the lien of the judgment of Hoffman and Schubart, as the property, legal or equitable, of Johnson, the principal debtor, and that the release of those lots by the holder of the judgment, without the consent of the surety, Blydenburgh, discharged the latter from the obligation of his suretyship, and entitled him to a discharge of his estate from the judgment. The conclusion no one will dispute, if the premises be as stated. The difficulty is, that the findings below entirely negative those premises. The conveyance by quitclaim from Johnson to Bingham, was five months earlier than the docketing of the judgment, and, though the deed was not recorded until some months later than the judgment, it is not claimed that the lien of the judgment had priority for that reason. Some objections to the quitclaim deed were urged by the appellant, both on the trial and on the argument, but no facts were shown which detract in any degree from its force and validity as a conveyance of all the interest of Johnson in the property, and upon this point the finding of the court below must be held conclusive, viz., that at the time of the docketing of the judgment and of the release of the lots, Johnson had no interest in them. The subsequent deed of Johnson and wife may have been sought and obtained for the signature of the wife, but whatever its purpose, it conveyed nothing as to Johnson which had not previously been conveyed.
Indeed, I do not understand the appellant as insisting upon the argument here, that the judgment was in fact a lien, either legal or equitable, upon the lots, but as claiming that it was so far considered to be such, and was, thus, so far a cloud upon the title to the property, that it gave the judgment creditors a position, relative to that property, which was worth something, to the benefit of which the surety was entitled to be subrogated, and which could not be released without in some degree affecting his rights and remedies.
In support of this view of the matter, the appellant urges the facts found, that Decker could not get security for his debt from Bingham, unless the lots should be released from the judgment, and that, for that reason, he was willing to *Page 374 
pay, and that the judgment creditors, in fact, received the face of the judgment for the assignment of it. But these circumstances by no means establish the fact, that the position of the judgment creditors' relation to this property was of any real value. Its advantage was, at most, suppositious and imaginary. If Johnson had no interest in the lots when the judgment was docketed, nor at any time thereafter, the existence of that judgment could affect the negotiation of the security offered by Bingham only upon the mistaken supposition, that it was a lien upon the property. Nor can it be said, that the position of the judgment creditors' relation to this property did, in fact, avail them the face of the judgment. That judgment must be supposed to have been perfectly good, without reference to these lots. It was collectible from Blydenburgh, the surety, whose solvency was unquestioned, so that Decker got full value for his money, in obtaining the judgment, without reference to the release of the lots, and, after the release, he held the judgment as collateral security for so much of the debt of Bingham.
It is quite clear, that, in executing the release of the lots from the judgments in question, Decker released nothing which could have availed in its collection, and, consequently, that the rights and remedies of the surety were in no manner affected by such release.
Counsel for the appellant insisted, with much earnestness, that there was a possibility that Johnson might have had some interest in the lots, and that therefore the surety might have been prejudiced by their release from the judgment, and he cited some authorities, in point, to show that the question was not, necessarily, "has the surety, in fact, been prejudiced," but, "has there been a change in the relations of the parties, by which he may have been prejudiced?"
But here, as before, the appellant is concluded by the positive finding of the court below, that Johnson had no interest in the lots in question, a finding which negatives even the possibility referred to.
There was another finding in the case, which is, probably, equally fatal to the plaintiff's claim to relief, viz., that the *Page 375 
property was already incumbered for its full value, before the docketing of the judgment against Johnson, but it is unnecessary to inquire as to the effect of prior liens, when it is found, as above, that the judgment against Johnson was not a lien at all.
The judgment appealed from should be affirmed.